Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/30/2020 has been entered.
 
Response to Amendment and Arguments
	The independent claims have been amended to include additional limitations found in dependent claims. These dependent claims have been cancelled.
	Applicant states, on pages 10 and 11 of the remarks filed 10/30/2020, Liu discloses a method of identifying beams using a reference signal and selecting a subspace. Liu describes the channel space as stated in applicant’s remarks and in the previous office action. Applicant states Liu does not disclose the estimated channel spatial coherence nor the definition of spatial coherence stated in page 11 of the remarks. The examiner agrees this definition of spatial coherence is not recited or met by the previously cited reference. The amendment and remarks have overcome the previous rejections of the claims. The previous rejections of the claims are withdrawn.
Allowable Subject Matter
Claims 1. 3-6, 8-12, 14-17, 19 and 23-27 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mudulodu et al (US 2011/0293025) discloses utilizing spatial coherence to estimate channel conditions to select tile size in paragraph 0037. Paragraph 0033 discloses a tile is an area of time and frequency. Mudulodu does not disclose the tiles are beam spaces or the method described is for three-dimensional beamforming.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008.  The examiner can normally be reached on 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        1/12/2021